                     Case
                       Case
                          7:19-cv-03811-KMK
                             7:19-cv-03811 Document
                                             Document
                                                    4 6Filed
                                                          Filed
                                                             04/29/19
                                                                04/30/19Page
                                                                          Page
                                                                             1 of1 1of 1




AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District
                                                   __________  DistrictofofNew York
                                                                            __________

                FREDDY ANTONIO SOLIZ                                )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No. 7:19-cv-3811
                                                                    )
            BATTERY GIANT, LLC., d/b/a also                         )
             as LOYAL SELLERS, LLC and                              )
                   SAM KRAUSZ                                       )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sam Krausz
                                           577 Route 17M
                                           Monroe, NY 10950




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael Ranis, Esq.
                                           Foulke Law Firm
                                           55 Main Street
                                           Goshen, NY 10924
                                           845-294-4308


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             4/30/2019                                                                     /S/ P. NEPTUNE
                                                                                         Signature of Clerk or Deputy Clerk
